Citation Nr: 0206039	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  95-27 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the 50 percent disability rating assigned for 
service-connected post traumatic stress disorder, effective 
February 13, 1995, is appropriate.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel





INTRODUCTION

The appellant served on active duty from December 1944 to 
October 1946 and from September 1950 to September 1953.

This appeal arises from a June 1995 decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, granted the appellant 
service-connection for post traumatic stress disorder, 
evaluated as 30 percent disabling, effective February 13, 
1995.

The Board subsequently granted the appellant's claim for a 
higher rating for post traumatic stress disorder from 30 to 
50 percent disabling in a November 2000 decision.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), and the Board's decision was 
vacated, in part, and remanded pursuant to a July 2001 Order, 
following an April 2001 Appellee's Motion for Partial Remand 
and to Stay Proceedings, and a May 2001 Appellant's 
Concurrence with Appellee's Motion for Remand and to Stay 
Proceedings, in order for the Board to address the notice 
provisions of the Veteran's Claims Assistance Act (VCAA) as 
they apply to the appellant's claim for a higher rating for 
post traumatic stress disorder.


FINDING OF FACT

Post traumatic stress disorder has not resulted in severe 
impairment in the appellant's ability to establish and 
maintain effective or favorable relationships with people, and 
his psychoneurotic symptoms are not of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment.  He has exhibited no suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure or irrelevant 
speech; near continuous panic or depression affecting his 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial disorientation; 
neglect of personal hygiene; difficulty in adapting to 
stressful circumstances; or inability to establish and 
maintain effective relationships.  He has maintained a GAF 
(global assessment of functioning) score of no less than 50.


CONCLUSION OF LAW

Manifestations of the appellant's service-connected post 
traumatic stress disorder are no more than 50 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2001); 
38 C.F.R. § 4.132 Diagnostic Code 9411 (1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the appellant was provided a letter 
in March 1995 requesting information regarding his medical 
treatment and enclosing a VA Form 21-4142, authorization and 
consent form.  He was further advised regarding the best 
types of evidence to prove his claim.  A Statement of the 
Case was issued in September 1995 which set forth the laws 
and regulations pertinent to his claim and the basis for his 
grant of service connection and assignment of disability 
compensation.  Supplemental Statements of the Case were 
provided in August 1996, April 1997, September 1998, August 
1999, and June 2000.  Further, the Board provided a decision 
regarding his claim for a higher rating for post traumatic 
stress disorder in November 2000.  By virtue of the 
correspondence, Statement of the Case, Supplemental 
Statements of the Case, and prior Board decision issued 
during the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  It appears that all evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder.  VA examinations were also 
conducted in March 1995 and March 1998, and copies of the 
reports associated with the file.  Under these circumstances, 
there is no reasonable possibility that further development 
would result in the procurement of additional pertinent 
evidence.  38 U.S.C.A. § 5103, 5103A (West Supp. 2001).

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2001) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that the claim for a higher evaluation for service-
connected post traumatic stress disorder is based on the 
assignment of an initial rating for disability following an 
initial award of service connection for that disability.  In 
Fenderson v. West, 12 Vet.App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.   Fenderson v. 
West, 12 Vet.App. 119 (1999).  In this case, VARO granted 
service connection and originally assigned a 30 percent 
evaluation for post traumatic stress disorder, effective as of 
February 13, 1995, the date of filing of his claim for service 
connection.  The Board subsequently increased his disability 
rating to 50 percent effective February 13, 1995 in a November 
2000 rating decision.

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Factual Background

The appellant's claim for post traumatic stress disorder was 
received at VARO on February 13, 1995.

Treatment records from the State of Nebraska, Department of 
Public Institutions were submitted, which reveal that the 
appellant was admitted from March 1981 to April 1981 for 
legally mandated observation and treatment for alcoholism.  
He indicated that he lived with his family and had good 
contact with his wife, two children, ages 20 and 26 years, 
mother, father, brother and sisters.  He was clear mentally, 
and his concept was good.  He had good orientation, memory, 
retention recall, and intellectual ability.  Information and 
judgment was fair.  The diagnostic impression was of habitual 
excessive drinking.

A VA examination was conducted in March 1995.  The appellant 
reported that he received three purple hearts during his 
military service in Korea.  He claimed that during the last 
part of his 1950 to 1953 tour of duty, he began to drink and 
had had a problem with alcohol dependence until recently.  He 
reported that since his military discharge he had had 
frequent flashbacks and nightmares of the traumatic events 
which had continued to the present.  He commented that he 
avoided thoughts and feelings associated with the trauma as 
well as situations that could arouse recollections.  He had 
experienced restricted range of affect, a feeling of 
detachment, and a markedly aforeshortened future since his 
discharge in 1953.  He also reported difficulty staying 
asleep and had had marked problems with irritability, and 
outbursts of anger that had been precipitated by a manner of 
frustration.  He claimed that he had not had this problem 
prior to his last tour of duty.  He said that he had had 
problems with hypervigilance and exaggerated startle response 
but had trained himself to dampen these.

On mental status examination, the examiner reported that the 
appellant appeared unaccompanied and related in a friendly 
and cooperative manner.  He was oriented as to time, place 
and person, and was able to reach a goal idea without 
difficulty.  His affect showed some moderate anxiety and his 
mood appeared slightly unstable.  There was no evidence of 
any underlying psychotic thought process and he denied any 
delusions or hallucinations.  The appellant also denied 
depression or any suicidal ideation.  His memory for recent 
and remote events was intact as was abstract 
conceptualization.  He did mathematical computations without 
error.  His ability to do abstract conceptualization was also 
intact and his intelligence was viewed as above average.  
There was no impairment either of his judgment or insight.  
The examiner summarized that the appellant appeared to have 
suffered from chronic post traumatic stress syndrome that was 
severe in nature.  He possessed many criteria for post 
traumatic stress syndrome and several of an associated 
anxiety disorder.  The diagnosis was of post traumatic stress 
disorder with associated alcohol dependence, severe.

Treatment records from Mary Lanning Memorial Hospital for a 
period of admission from February 1995 to March 1995 were 
submitted, which revealed that the appellant was admitted 
after having been overcome by carbon monoxide in his garage.  
He immediately denied any suicide intent.  When questioned 
initially, the appellant denied any possible stressors in his 
life.  However, the examiner noted that there were some 
allegations of sexual abuse between the appellant and his two 
grandchildren.  The appellant claimed that he had drunken 
approximately a pint of whiskey that day and either went to 
sleep or passed out and had not been aware of his behavior 
during that period of time.  During his course of 
hospitalization, the appellant was initially very restrictive 
emotionally, hesitant to participate in the program, and 
adamant regarding his denial of suicidal material per se, 
having difficulty addressing current stressors and emotional 
responses.  A chemical dependency evaluation was eventually 
ordered and the appellant acknowledged more alcohol 
consumption recently than he initially admitted.  The 
appellant was discharged, and reported that he had made 
arrangements to be admitted to the VA chemical dependency 
treatment program.  Medical and psychiatric follow-up was to 
be handled through that facility.  Axis I diagnosis was of 
depressive disorder, not otherwise specified; dementia, 
vascular type, early profile; alcohol dependence with 
exacerbation; and family relations problems.  GAF was 50 
initially, and 55 at the time of discharge.

VA treatment records for a period of admission from February 
1995 to March 1995 were also submitted, which indicated that 
the appellant was transferred from Mary Lanning Hospital 
where he had been evaluated by psychiatry and found to be in 
need of alcohol treatment.  The appellant was able to carry 
through his alcohol treatment until about three days before 
completion when he began to not eat well and run a fever.  
Hospital course revealed that he was somewhat, initially 
resistant to any type of therapy.  A psychiatric consult was 
obtained which indicated that he was competent and had a very 
flat affect.  He also underwent a psychiatric comp and 
pension examination.  He was discharged, to be followed by 
the alcohol treatment program.

VARO granted the appellant entitlement to service connection 
for post traumatic stress disorder, evaluated as 30 percent 
disabling, effective February 13, 1995, in a June 1995 rating 
decision.

Treatment records from the State of Nebraska, Department of 
Public Institutions were submitted, which revealed that the 
appellant was admitted in January 1996.  The appellant 
reported that he had been incarcerated for about eight 
months.  On mental status examination, the examiner reported 
that the appellant was an unremarkably nourished and 
developed gray-haired man, appearing downcast with some 
avoidance of eye contact.  He was cooperative in the 
interview.  His rate of speech was unremarkable.  He had no 
difficulty staying on topic.  Mood was somber and concerned.  
He denied feeling depressed in terms of pervasive sadness, 
but certainly felt badly about the allegations and situation.  
His affect was consistent with his circumstances and 
situation.  He demonstrated distinct distress when talking 
about his traumatic military experience, and appeared near 
crying on an occasion or two.  He denied suicidal thinking or 
behavior.  Mental content did not demonstrate evidence of 
psychotic disorder.  He was oriented to person, place and 
time.  He was able to recall what he had eaten for breakfast 
some hours earlier.  He was able to spell his first name 
backwards without difficulty.  He was able to retain only one 
of three words after a period of five minutes.  Serial sevens 
were done slowly, but accurately.  He had difficulty 
duplicating a geometric drawing.  He did not acknowledge any 
particular insight.  Concentration was generally adequate, as 
demonstrated by serial sevens and staying on topic.  Abstract 
thinking was fairly good.  He was able to provide reasonable 
abstract interpretations of a number of proverbs and 
similarities.  Immediate recall appeared to show some 
impairment.  Judgment was satisfactory for usual legal and 
financial matters.  He appeared able to hold different ideas 
in mind so as to come up with circumspect decisions.  Axis I 
diagnoses included dementia, etiology undetermined, mild; 
alcohol abuse, intermittent by his account; and post 
traumatic stress disorder, partial.

Statements from the appellant's wife, brother and sister were 
submitted and indicated that the appellant had experienced 
post traumatic stress disorder symptoms following service.

Treatment records from the Nebraska Department of 
Corrections, dated from June 1996 to January 1998, reported 
that the appellant was treated for various physical 
complaints and disorders.  No complaints or findings 
referable to his service-connected post traumatic stress 
disorder were indicated.

A VA examination was conducted in March 1998.  The appellant 
reported having recurring nightmares since service, a couple 
of which recurred on a regular basis, others which were of 
combat related experiences.  He also had restless sleep 
associated with his nightmares.  He occasionally would awaken 
with cold sweats.  He related a history of recurring 
flashbacks which lasted up to fifteen minutes, sometimes 
triggered by something he had seen or heard.  He claimed that 
he avoided anything to do with actual events related to 
Korea, such as watching newsreels or seeing events that 
reminded him of his combat experience.  He had a decreased 
interest in participating in family events, although he 
stated that he did attend without pleasure.  He reported that 
when he first returned from Korea, he had significant 
feelings of detachment and estrangement.  He claimed that 
this had decreased over the years, although he continued to 
have some sense of being different from others.  He had had 
difficulty expressing his feelings, although he stated that 
he loved his wife and children.  His sense of future was to 
take it a day at a time.  He had a long history of increased 
irritability and low frustration tolerance, although he had 
been able to handle his anger appropriately.  He had 
difficulty initiating sleep and usually stayed up until he 
was quite tired.  He reported that he would frequently awake 
with nightmares, 0 to 4 times per night.  He claimed that he 
seldom went more than one week without having a nightmare.  
He reported that he had significant hypervigilance on his 
initial return from Korea that had decreased some, although 
he still became uncomfortable if he sensed someone was behind 
him, and in certain areas, where he was unsure of his 
surroundings.  He denied any current exaggerated response.  
He stated that his symptoms had interfered with both his 
social and occupational life over the years, although he had 
worked hard to dampen the effects.  He denied ever having 
been treated for depression, although there had been times 
when he had feelings of sadness.  He occasionally had 
increased anxiety, especially after his nightmares, that 
could last for several minutes to several hours.

The examiner observed that the appellant was slightly hard of 
hearing but made good eye contact.  His mood appeared mildly 
depressed, and his affect was somewhat blunted.  Thought 
processes were mildly under-productive and linear.  Thought 
content centered around the interview and the appellant 
tended not to elaborate his answers.  Other than some 
difficulty asking for questions to be repeated, there did not 
appear to be any impairment of thought processes or 
communication.  There was no evidence of delusional thinking 
or hallucinations.  There was no inappropriate behavior 
during the interview.  He appeared able to maintain personal 
hygiene adequately. He was oriented times three, although he 
misstated the date.  There appeared to be some mild short-
term memory loss with no significant impairment of long term 
memory.  He admitted to mild compulsive behaviors, including, 
occasionally, counting things and checking excessively.  His 
rate and flow of speech appeared relevant and logical.  There 
were no obscure speech patterns noted.  The appellant 
admitted to long term sleep impairment. 

The examiner concluded that the appellant met the full 
criteria for post-traumatic stress disorder, including 
significant traumatic events, recurrent and intrusive 
distressing recollections, and recurring distressing dreams.  
He had avoidance behaviors and an inability to remember 
certain aspects of his problem.  He had diminished interest 
in significant activities, including some detachment and 
restricted range of affect.  He had persistent sleep 
difficulties, chronic irritability, and some persistent 
hypervigilance, although this had decreased over the years.  
He had complaints of difficulty maintaining concentration.  
His symptoms had interfered with social and occupational 
activities for many years.  He had made an effort to minimize 
their disruption in order to maintain employment and his 
social connection.  Axis I diagnosis was of post traumatic 
stress disorder, chronic, and alcohol abuse and dependence, 
by history.  GAF was 56.

In October 1999, the appellant submitted calendar pages for 
the months of February and March on which he marked the 
nights he dreamed about combat.  The marked pages indicated 
that he dreamt about combat twenty-four times during this 2 
month period.

Analysis

Initially, the Board notes that the pertinent regulations 
governing evaluations for mental disorders were amended, 
effective November 7, 1996.  The Court has stated that where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  An opinion of the VA Office of the 
General Counsel held that whether the amended mental 
disorders regulations are more beneficial to claimants than 
the prior provisions should be determined on a case by case 
basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).

Prior to November 7, 1996, the criteria for 50 to 100 percent 
ratings for psychoneurotic disorders were as follows:

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.  [100 percent]

[Notes (1) through (3) excluded]

Note (4).  When two diagnoses, one 
organic and the other psychological or 
psychoneurotic, are presented covering 
the organic and psychiatric aspects of a 
single disability entity, only one 
percentage evaluation will be assigned 
under the appropriate diagnostic code 
determined by the rating board to 
represent the major degree of disability.  
When the diagnosis of the same basic 
disability is changed from an organic one 
to one in the psychological or 
psychoneurotic categories, the condition 
will be rated under the new diagnosis.
 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  

According to the revised rating criteria, post traumatic 
stress disorder is rated under Diagnostic Code 9411, which in 
turn is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9440.  38 C.F.R. § 4.130 (2001).  
As amended, the regulation reads:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (2001).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(2001).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (2001).  

Application of the 1996 and 2001 regulations to the medical 
evidence shows that the severity of the appellant's service-
connected post traumatic stress disorder is sufficient to 
support a finding of impairment which is 50 percent 
disabling, but no more than 50 percent disabling.

A review of the evidence of record demonstrates that GAF 
assessments of the appellant's impairment due to post 
traumatic stress disorder ranged from 50 to 56.  As defined 
in the fourth edition of the American Psychiatric 
Associations Diagnostic and Statistical Manual (DSM-IV), a 
GAF score of 50 represents "serious" impairment.  A GAF of 
51 to 60 reflects moderate symptoms or moderate difficulty in 
social, occupational, or school functioning, such as 
conflicts with peers or co-workers.  Thus, the appellant's 
lowest numerically-assigned GAF score of 50 is consistent 
with considerable impairment, so as to warrant a 50 percent 
evaluation.  Manifestations of his post traumatic stress 
disorder have included some anxiety, flashbacks, nightmares 
and sleep difficulty, irritability, restricted range of 
affect, and mild short term memory loss.  However, his 
conversation and communications have been clear, coherent and 
logical.  He has remained oriented times three, without 
suicidal or homicidal ideations. 

The Board finds that the evidence establishes that the 
appellant's post traumatic stress disorder causes no more 
than considerable impairment in his ability to establish and 
maintain wholesome relationships with people and that his 
psychoneurotic symptoms result in such reduction in 
reliability, flexibility and efficiency levels as to produce 
considerable industrial impairment under the old criteria, 
and establishes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as flattened affect, and impairment of short-
term memory, disturbances of motivation and mood, and 
difficulty establishing and maintaining effective work and 
social relationships.  Accordingly, a 50 percent disability 
rating is warranted under the old and the new rating 
criteria.

However, the Board does not find that the appellant meets the 
criteria for a 70 percent schedular rating under either the 
old or the new criteria.  The appellant's psychiatric 
symptoms have not resulted in severe impairment in his 
ability to establish or maintain effective or favorable 
relationships with people and his psychoneurotic symptoms 
have not resulted in severe impairment in his ability to 
obtain or retain employment.  On examination, the appellant 
has exhibited no suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; or difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships.  He has been married for many years 
to his current spouse.  Prior to his incarceration he 
maintained relationships with his mother, father, sisters and 
brother.  His difficulties with his children and 
grandchildren have not been shown to be or not be the result 
of his service-connected post traumatic stress disorder.  

Accordingly, an evaluation greater than the currently 
assigned 50 percent disability evaluation for post traumatic 
stress disorder is not warranted.  The preponderance of the 
evidence is against the appellant's claim for a higher 
rating.  At no time from filing of the claim to the present 
has the evidence supported a rating in excess of 50 percent 
for service-connected post traumatic stress disorder.  Id.; 
Fenderson v. West, 12 Vet.App. 119 (1999).  

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2001).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under the above-
cited regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).


ORDER

An increased rating for service-connected post traumatic 
stress disorder is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


